Citation Nr: 1103703	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-21 352A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of 
the cervical and thoracic spine.

2.  Entitlement to service connection for traumatic arthritis of 
both shoulders.

3.  Entitlement to service connection for traumatic arthritis of 
the lumbosacral spine.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his niece
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1950 to February 1954.  As will be explained in greater 
detail below, these matters are before the Board of Veterans' 
Appeals (Board) on appeal from a December 1969 rating decision 
of the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
arthritis of the cervical and thoracic spine and both shoulders, 
an August 2004 rating decision which denied service connection 
for traumatic arthritis of the lumbosacral spine, and a January 
2008 rating decision which denied TDIU.  In October 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In the December 2009 Remand the Board observed:

Regarding the claims of service connection for 
traumatic arthritis of the cervical and thoracic spine 
and both shoulders, as noted above, the RO has 
adjudicated these matters as claims to reopen, 
requiring new and material evidence.  However, the 
Veteran has alleged (and a copy of the notice to him 
confirms) that when these matters were previously 
adjudicated in December 1969, although the rating 
decision denied service connection for arthritis of 
the cervical and thoracic spine, and both shoulders, 
he was advised that the disabilities were service-
connected but they were less than 10 percent 
disabling.  A September 2004 written communication 
from the Veteran reflects his contention that he has 
been under the impression for all these years that he 
was service connected zero percent for arthritis spine 
and shoulder and that he did not elect to appeal the 
1969 decision since he had a letter that said he was 
granted service connection at zero percent.  He 
further states that, had he known that he was denied 
service connection in 1969, he would have appealed.  
Inasmuch as the Veteran was erroneously notified, in 
December 1969, that his disabilities were service-
connected, and did not receive notice of the denial of 
service connection until May 2004, this was a due 
process defect that tolled the attachment of finality 
to the December 1969 rating decision.  Consequently, 
the 1969 rating decision is the decision on appeal, 
and new and material evidence is not required to 
reopen the claims.  See Edwards v. Peake, 22 Vet. 
App. 29, 32 (2008).

The Veteran's DD 214 Form indicates that he received a 
Combat Infantryman Badge (CIB) based on his service 
during the Korean conflict.  The service treatment 
records (STRs) reflect that the Veteran's spine and 
musculoskeletal structure were clinically normal upon 
enlistment in December 1950.  An October 1953 
treatment report notes that the he complained of a 
three day history of low back pain and that he had 
been experiencing recurrent low back pain since he was 
thrown from a tank in Korea in 1951.  A November 1953 
treatment report notes that the Veteran complained of 
low back pain which had its onset one day previously.  
The Veteran's January 1954 separation examination 
report reflects that his spine and musculoskeletal 
structure were clinically normal, however, it was also 
noted that X-rays revealed a fairly marked left dorsal 
scoliosis.

An October 1969 report of VA orthopedic examination 
notes that the Veteran complained of constant pain in 
the posterior neck region and the area of the thoracic 
spine for the past two years.  He reported that he had 
experienced aching in these areas since 1951 when he 
was thrown from a tank that was struck by a mortar 
round.  The diagnosis was arthritis of the cervical 
and thoracic spine as well as the shoulders.

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where 
evidence or medical judgment is such as to warrant a 
finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1132.  Clear and 
unmistakable evidence that the disability existed 
prior to service and was not aggravated by service 
will rebut the presumption of soundness.  VAOPGCPREC 
3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an 
increase in disability during service, unless there is 
a specific finding that the increase in disability is 
due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination 
or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision 
on a claim.  Although the Veteran was provided with VA 
orthopedic examination in October 1969 with respect to 
his cervical and thoracic spine and bilateral shoulder 
claims, this examination report does not include an 
opinion regarding the etiology of the Veteran's 
cervical and thoracic spine and bilateral shoulder 
arthritis (and does not include evaluation of the 
Veteran's lumbosacral spine).  Accordingly, a VA 
examination to determine the nature and etiology of 
his bilateral shoulder as well as cervical, thoracic 
and lumbar spine disorders is necessary.

The December 2009 Board remand ordered an orthopedic examination 
of the Veteran, with the examiner asked (in light of the standard 
of proof that must be applied in this case) to provide an opinion 
as to whether there is "any evidence (or medical principle) that 
renders it undebatable from a medical standpoint that the 
Veteran's scoliosis noted at separation by X-ray pre-existed 
service?  Is it a congenital or developmental defect (that did 
not increase in severity during service)?" and whether it is 
"at least as likely as not (i.e., a 50 percent or greater 
probability) that the Veteran's arthritis of the spine and/or 
shoulders is related to his service, to include the documented 
trauma of being thrown from a tank?"  On February 2010 VA joints 
examination the diagnosis was arthritis of both shoulders and the 
conclusion was that it is "more likely than not this is a 
natural occuring phenomenon not related to an injury in service.  
He has arthritis in multiple areas."  On February 2010 
examination of the spine the diagnois was scoliosis, arthritis, 
dorsal lumbar spine and the conclusion was "no evidence that 
this scoliosis preexisted in service, there is no evidence it was 
aggravated in service, and the arthritis more likely than not is 
a natural occurring phenomenon not related to any injury."  The 
opinion as to scoliosis is incomplete because the examiner 
concluded that scoliosis did not preexist service and (although 
it was noted on separation examination in 1954) that it was also 
not aggravated in service (leaving open an inference that it may 
have been incurred in service), and provided no further 
explanation.  The examiner also did not respond to the question 
of whether scoliosis is a congenital or developmental defect (but 
noted, that it is a "naturally occurring phenomenon", without 
explaining whether that term means it cannot be acquired), 
provide diagnosis or comment regarding the cervical spine, or 
cite to the factual evidence (and textual evidence or treatises) 
supporting the conclusions reached (to include comment on the 
significance of the findings of cervical and thoracic spine and 
shoulder arthritis on October 1969 VA examination and the 
Veteran's history of being thrown from a tank, with complaints of 
aching since).  Thus, the action ordered in the Board's December 
2009 Remand has not been completed.  Accordingly, these matters 
must be remanded, once again, for completion of the actions 
previously sought, and for further adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders).

Consideration of the claim seeking TDIU is deferred pending 
resolution of the service connection claims, as those matters are 
inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should return the Veteran's claims 
folder to the VA physician who conducted the 
February 2010 examination for review (to 
include this remand) and completion of 
responses to the questions posed in the 
December 2009 remand.  Specifically, the 
examiner must respond to the following:  

a.  Since the prior opinion indicated that 
there was no evidence that scoliosis pre-
existed the Veteran's service, and it was 
noted on separation, is there any evidence 
(or medical principle) that renders it 
undebatable from a medical standpoint that 
the scoliosis is a congenital or 
developmental defect (that did not increase 
in severity during service), i.e., that it 
could not possibly be acquired?  If the 
conclusion is that scoliosis is a "naturally 
occurring phenomenon" that cannot be 
acquired, please cite to any textual or 
treatise support for such conclusion (i.e., 
explaining the concept of "naturally 
occurring phenomenon").   

b.  Is it at least as likely as not (i.e., a 
50 percent or greater probability) that the 
Veteran's arthritis of the cervical and/or 
thoracic spine and/or shoulders is related to 
his service, to include the documented trauma 
of being thrown from a tank?  The explanation 
of rationale for the opinion must reflect 
consideration of the Veteran's assertion that 
he had aching in those anatomical areas since 
being thrown from a tank, and the 
significance of the findings of arthritis on 
October 1969 VA examination.

c.  Is it at least as likely as not (a 50 
percent or better probability) that the 
Veteran's lumbosacral arthritis is either 
directly related to his service (as a result 
of trauma therein) or was caused, or 
aggravated, by either his scoliosis or 
arthritis of other joints/spine segments? 

The orthopedist must explain, in detail, the 
rationale for all opinions.  If the February 
2010 examiner is unavailable to provide the 
further explanation sought, the Veteran's 
claims file must be forwarded to another 
orthopedist for review and opinions 
responding to the questions posed.

2.  The RO should then re-adjudicate the 
Veteran's claims (TDIU in light of the 
determinations on the service connection 
claims).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

